Citation Nr: 1550215	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-26 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $37,740.00.

(The matters of entitlement to service connection for a traumatic brain injury, and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for bilateral hearing loss and residuals of a right arm injury are the subject of a concurrently but separately issued Board decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) in Philadelphia, Pennsylvania.

The Veteran was scheduled to appear for a personal hearing before a Veterans Law Judge in April 2015; however, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

The Veteran was in receipt of VA compensation benefits dating from rating decisions dated April 2008 and February 2009.  He became incarcerated in December 2008; however, VA was not notified of his incarceration until June 2009, giving rise to an overpayment of $37,740.00.

In May 2010, while he was still incarcerated, the Veteran submitted a Financial Status Report, which listed his total monthly expenses as over $3,075.00 and his monthly income as $123.00.  A review of the record demonstrates that the Veteran has been released from incarceration.  He has not submitted an updated Financial Status Report.  As such, the Board finds that the claim must be remanded in order for the Veteran to provide an updated Financial Status Report.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit a current Financial Status Report.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

